FILED
                            NOT FOR PUBLICATION                             OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30150

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00123-EJL

 v.
                                                 MEMORANDUM*
HERNAN GOMEZ-GUTIERREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Hernan Gomez-Gutierrez appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Gomez-Gutierrez argues for the first time on appeal that the government

breached the plea agreement by implicitly arguing for a sentence greater than the

one it had agreed to recommend. We review for plain error, United States v.

Gonzalez-Aguilar, 718 F.3d 1185, 1187 (9th Cir. 2013), and find none. Even

assuming that the government’s isolated and brief comments breached the plea

agreement, Gomez-Gutierrez has not shown that there is a reasonable probability

that he would have received a shorter sentence absent the government’s alleged

breach. See id. at 1187-90.

      AFFIRMED.




                                         2                                    14-30150